 


113 HR 4321 RH: Employee Privacy Protection Act
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 432
113th CONGRESS 2d Session 
H. R. 4321
[Report No. 113–583] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 27, 2014 
Mr. Roe of Tennessee (for himself, Mr. Kline, Mr. McKeon, Mr. Wilson of South Carolina, Mr. Price of Georgia, Mr. Marchant, Mr. Hunter, Mr. Thompson of Pennsylvania, Mr. Walberg, Mr. Salmon, Mr. DesJarlais, Mr. Rokita, Mr. Bucshon, Mr. Gowdy, Mrs. Brooks of Indiana, Mr. Hudson, Mr. Messer, Mr. Gingrey of Georgia, Mr. Kelly of Pennsylvania, Mr. Ribble, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 

September 9, 2014
Additional sponsors: Mr. Petri, Mr. Heck of Nevada, Mr. Griffin of Arkansas, Mr. Pearce, Mr. Goodlatte, Mr. Stivers, Mr. Nugent, Mr. Coffman, Mr. Womack, Mr. King of Iowa, Mr. Harris, Mr. Huelskamp, Mr. Latham, Mr. Tipton, Mr. Calvert, and Mr. Schock


September 9, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend the National Labor Relations Act to require that lists of employees eligible to vote in organizing elections be provided to the National Labor Relations Board. 
 
 
1.Short titleThis Act may be cited as the Employee Privacy Protection Act. 
2.Lists of employees eligible to vote in electionsSection 9(c)(1)(B) of the National Labor Relations Act (29 U.S.C. 159(c)(1)(B)) is amended by adding at the end the following: Not earlier than 7 days after a final determination by the Board of the appropriate bargaining unit, the Board shall acquire from the employer a list of all employees eligible to vote in the election to be made available to all parties, which shall include the names of the employees, and one additional form of personal contact information of the employee (such as telephone number, email address, or mailing address) chosen by the employee in writing.. 


1.Short titleThis Act may be cited as the Employee Privacy Protection Act.
2.Lists of employees eligible to vote in electionsSection 9(c)(1) of the National Labor Relations Act (29 U.S.C. 159(c)(1)) is amended by adding at the end the following: Not earlier than 7 days after a final determination by the Board of the appropriate bargaining unit, the Board shall acquire from the employer a list of all employees eligible to vote in the election to be made available to all parties, which shall include the names of the employees, and not more than one additional form of personal contact information of the employee, (such as telephone number, email address, or mailing address) chosen by the employee in writing..
 

September 9, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed

